Citation Nr: 0901264	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-30 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran has level VI hearing impairment in the right 
ear and level II hearing impairment in his left ear; 
previously, he had level V impairment in the right ear and 
level IV impairment in the left ear.  

2.  The veteran experiences tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).

2.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The Board notes that the veteran is currently in receipt of 
the maximum schedular rating authorized for tinnitus.  
Therefore, there is no information or evidence that could be 
obtained to establish his entitlement to a schedular rating 
in excess of 10 percent for this disability.  The veteran was 
informed in the Statement of the Case of the provisions of 
38 C.F.R. § 3.321(b)(1) concerning the assignment of a higher 
rating on an extra-schedular basis.  Neither the veteran nor 
his representative has alleged that that there are any 
unusual or exceptional circumstances warranting a higher 
rating on an extra-schedular basis.  

With respect to the hearing loss claim, the record reflects 
that the originating agency provided the veteran with VCAA 
notice by letter mailed in July 2004, prior to its initial 
adjudication of the claim.  This letter did inform him of the 
types of evidence that he should submit or request the 
Secretary to obtain, and he was later informed in the 
Statement of the Case that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  He was also informed in the Statement of the Case of 
the specific criteria for rating the disability.  Moreover, 
in this case, there is no need for the veteran to submit any 
evidence because VA has afforded the veteran the examination 
required for rating purposes.  Therefore, in the Board's 
opinion, the veteran has been provided sufficient VCAA 
notice.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted for either disability.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide notice with respect to 
this element of the claims is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R.         § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Under Diagnostic Code 6260, recurrent tinnitus is assigned a 
10 percent disability evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R.       § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected bilateral hearing loss and tinnitus.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for bilateral 
hearing loss in July 1999.  A noncompensable disability 
evaluation was assigned.  In January 2003, the RO increased 
the veteran's disability rating for bilateral hearing loss to 
10 percent; entitlement to service connection for tinnitus 
with a 10 percent rating was also granted at this time.  The 
current claim for an increased rating for hearing loss was 
received in June 2004.  The veteran did not file a claim for 
an increased rating for tinnitus, but he did perfect an 
appeal of the October 2004 rating decision continuing a 10 
percent rating for the disability.  

In response to his claim, the veteran was afforded a VA 
examination in July 2004.  On this examination, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                      65            60           65            
80             68
Left                         45            50          55            
60             53

The veteran's speech discrimination scores were 76 percent in 
the right ear and 76 percent in the left ear.  Applying the 
puretone threshold averages and speech discrimination scores 
results in a designation of level IV for the right ear and 
level IV in the left ear.  See 38 C.F.R § 4.85, Table VI.  
The exceptional patterns of hearing impairment in the right 
ear can also be rated under Table VIA at 38 C.F.R. § 4.85.  
Under Table VIA, the average puretone threshold average of 68 
in the right ear is designated as Level V hearing impairment.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 10 percent 
disability rating.

The veteran was afforded another VA examination in October 
2005.  On this examination, puretone thresholds in decibels 
(db) for the four frequencies used for VA evaluation were as 
follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                      70            65           75            
80             73
Left                         45           55          60            
65              56

The veteran's speech discrimination scores were 68 percent in 
the right ear and 84 percent in the left ear.  Applying the 
puretone threshold averages and speech discrimination scores 
results in a designation of level VI for the right ear and 
level II in the left ear.  See 38 C.F.R § 4.85, Table VI.  
The hearing impairment in the veteran's right ear qualifies 
as an exceptional pattern of hearing impairment under  
38 C.F.R. § 4.86; however, a pure tone threshold average of 
73 is also designated as level VI hearing under Table VIA.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 also produces a 10 percent 
disability rating.

In sum, VA audiological exam results do not demonstrate 
hearing impairment warranting a disability rating in excess 
of 10 percent.  The Board has also considered the VA 
outpatient records but they also fail to show hearing 
impairment sufficient to warrant a rating in excess of 10 
percent.

The Board has considered the veteran's contentions that he 
experiences severe hearing loss.  However, the Board is bound 
by the provisions of the rating schedule and VA regulations 
in assigning a disability rating.  The rating schedule for 
hearing loss is quite specific in the type of testing that 
must be conducted and the ranges of test results that 
correspond with a particular rating.  The testing that was 
conducted in accordance with VA regulations does not 
demonstrate the degree of impairment contemplated for a 
higher rating.  

As for the veteran's tinnitus, under the schedular criteria 
the maximum rating available for tinnitus is 10 percent.  See 
38 C.F.R. §4.87, Diagnostic Code 6260.  Accordingly, a 
schedular rating in excess of 10 percent is not in order.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for either disability 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from either disability would be in excess of those 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


